Case: 20-2095   Document: 58     Page: 1    Filed: 05/10/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

           FIREBLOK IP HOLDINGS, LLC,
                 Plaintiff-Appellant

                            v.

                      HILTI, INC.,
                Defendant-Cross-Appellant
                 ______________________

                  2020-2095, 2020-2097
                 ______________________

    Appeals from the United States District Court for the
 Eastern District of Texas in No. 2:19-cv-00023-RWS-RSP,
 Judge Robert Schroeder, III.
                  ______________________

                 Decided: May 10, 2021
                 ______________________

    NEIL A. BENCHELL, Devlin Law Firm, Wilmington, DE,
 argued for plaintiff-appellant.  Also represented by
 TIMOTHY DEVLIN, NADIIA LOIZIDES.

    RICARDO BONILLA, Fish & Richardson P.C., Dallas, TX,
 argued for defendant-cross-appellant. Also represented by
 NEIL J. MCNABNAY, AARON P. PIROUZNIA.
                  ______________________

 Before LOURIE, CLEVENGER, and HUGHES, Circuit Judges.
Case: 20-2095    Document: 58      Page: 2    Filed: 05/10/2021




 2                     FIREBLOK IP HOLDINGS, LLC   v. HILTI, INC.



 LOURIE, Circuit Judge.
     FireBlok IP Holdings, LLC (“FireBlok”) appeals from a
 decision of the United States District Court for the Eastern
 District of Texas granting Hilti, Inc.’s (“Hilti”) motion for
 summary judgment of noninfringement. See FireBlok IP
 Holdings, LLC v. Hilti, Inc., No. 2:19-cv-00023-RWS-RSP,
 2020 WL 1899620 (E.D. Tex. Jan. 20, 2020) (the “Report
 and Recommendation”), adopted by No. 2:19-cv-00023-
 RWS-RSP, 2020 WL 948022 (E.D. Tex. Feb. 27, 2020) (the
 “Order”). Hilti cross-appeals from the court’s decision
 denying Hilti’s motions for attorney fees under 35 U.S.C.
 § 285 (the “Section 285 Motion”) and sanctions under Fed.
 R. Civ. P. 11 (the “Rule 11 Motion”). See FireBlok IP Hold-
 ings, LLC v. Hilti, Inc., No. 2:19-cv-00023-RWS-RSP, 2020
 WL 3078038 (E.D. Tex. June 10, 2020) (the “Memorandum
 Order”). For the reasons set forth below, we affirm in all
 respects.
                        BACKGROUND
     In 2010, FireBlok’s predecessor-in-interest Intumes-
 cent Technologies, LLC (“Intumescent”) accused Rector-
 Seal Corporation (“RectorSeal”) of infringing U.S. Patent
 6,252,167. The parties settled in 2011, and they entered
 into a license agreement (the “License”) which provides
 that:
     1.2 RectorSeal currently makes, uses and sells a
     fire rated pad for use in electrical boxes known as
     Box Guard as well as a fire rated gasket for use
     with electrical boxes known as Cover Guard or
     Metacaulk® Cover Guard. The term “RectorSeal
     Products” as used herein means the Box Guard and
     Cover Guard products of RectorSeal under these
     trade names or other trade names.
 J.A. 103; see Report and Recommendation at *1–2.
     4.4 Intumescent hereby grants to any person or en-
     tity purchasing or who has purchased a RectorSeal
Case: 20-2095     Document: 58       Page: 3   Filed: 05/10/2021




 FIREBLOK IP HOLDINGS, LLC   v. HILTI, INC.                  3



     Product either directly from RectorSeal or through
     intermediary vendors, or subsequently obtains or
     uses such product, immunity from suit for infringe-
     ment of the Intumescent Patents for its use or re-
     sale of such product. No payment or royalty
     obligation shall be due from any person or entity
     under this paragraph.
 J.A. 105; see Report and Recommendation at *1–2.
     4.6 RectorSeal will mark RectorSeal Products with
     a label that states “U.S. Patent No. 6,252,167”. The
     labeling of RectorSeal Products set forth in this
     paragraph shall apply upon the exhaustion of in-
     ventory of labels and upon the reordering of labels
     for RectorSeal Products.
 J.A. 105.
      In 2019, FireBlok filed an infringement suit against
 Hilti, claiming that Hilti’s Firestop Box Insert (the “In-
 sert”) infringes the ’167 patent claims. Hilti presented its
 License defense: that all of Hilti’s Inserts are RectorSeal
 Products purchased from RectorSeal, so Hilti is “im-
 mune[e]” from suit per the License terms. The district
 court determined that Hilti demonstrated that RectorSeal
 is its sole provider and that the Insert is the same as Rec-
 torSeal’s Box Guard. The court concluded that FireBlok
 failed to show that there is a genuine factual issue for trial
 and granted Hilti’s motion for summary judgment of non-
 infringement. See Order at *1.
      Hilti filed a Section 285 Motion and a Rule 11 Motion,
 both of which the district court denied. Regarding the Sec-
 tion 285 Motion, the court determined that FireBlok’s be-
 lief that RectorSeal was not the sole supplier of the Insert
 was based on “more than pure conjecture,” and FireBlok’s
 conduct did “not rise to the level of exceptionality.” Memo-
 randum Order at *3–4. The court explained that “missing
 information combined with the evidence FireBlok acquired
Case: 20-2095    Document: 58      Page: 4    Filed: 05/10/2021




 4                     FIREBLOK IP HOLDINGS, LLC   v. HILTI, INC.



 during its pre-suit investigation helps justify and explain
 FireBlok’s belief and decision to file suit.” Id. Regarding
 the Rule 11 Motion, the court determined that “FireBlok
 had a good faith basis for filing suit” and “Hilti has not
 proven that FireBlok filed this suit for any improper pur-
 pose.” Id. at *5. FireBlok appealed, and Hilti cross-ap-
 pealed. We have jurisdiction under 28 U.S.C. § 1295(a)(5).
                         DISCUSSION
                    I. FIREBLOK’S APPEAL
      The district court granted Hilti’s motion for summary
 judgment. See Order at *6. When reviewing a court’s grant
 of summary judgment, we apply the law of the regional cir-
 cuit in which the court sits, here, the Fifth Circuit. See
 Teva Pharm. Indus. v. AstraZeneca Pharms. LP, 661 F.3d
 1378, 1381 (Fed. Cir. 2011). The Fifth Circuit reviews a
 summary judgment decision de novo, “applying the same
 standard used by the district court.” United States v. Care-
 mark, Inc., 634 F.3d 808, 814 (5th Cir. 2011). Summary
 judgment is appropriate when, construing the evidence and
 reasonable inferences in a light most favorable to the non-
 moving party, “there is no genuine dispute as to any mate-
 rial fact and the movant is entitled to judgment as a matter
 of law.” Fed. R. Civ. P. 56(a); see Vuncannon v. United
 States, 711 F.3d 536, 538 (5th Cir. 2013).
     Fireblok argues that the district court erred by grant-
 ing summary judgment of noninfringment. According to
 FireBlok, genuine disputes remain regarding the source
 and characteristics of Hilti’s Inserts. FireBlok contends
 that gaps in Hilti’s evidence leave open the possibility that
 an entity other than RectorSeal produced some of Hilti’s
 Inserts. FireBlok also provided testing results comparing
 RectorSeal and Hilti products. FireBlok contends that
 those results show that Hilti’s Inserts may not be identical
 to products covered by the License.
Case: 20-2095    Document: 58        Page: 5   Filed: 05/10/2021




 FIREBLOK IP HOLDINGS, LLC   v. HILTI, INC.                  5



      Based on evidence including a contract, invoices, and
 sales figures, Hilti asserts that RectorSeal manufactures
 all of Hilti’s Inserts. Hilti argues that any gaps are due to
 clerical errors or simply a result of the manner in which
 RectorSeal and Hilti conducted business. Hilti also con-
 tends that product specifications and declarations confirm
 that its Inserts are the same as the RectorSeal products
 covered by the License.
     We agree with Hilti that the district court did not err
 in granting summary judgment of noninfringement. As
 noted by the court, the central issue at summary judgment
 was whether Hilti’s License defense precludes FireBlok’s
 claim. Hilti provided evidence sufficient to show that Hilti
 only sells Inserts provided by RectorSeal. Although Fire-
 Blok disputes this fact, FireBlok failed to identify evidence
 supporting its contention that any of Hilti’s Inserts are not
 supplied by RectorSeal. FireBlok’s speculation about the
 source of the Inserts and FireBlok’s inconclusive testing re-
 sults fail to establish that there is a genuine dispute as to
 any material fact.
      FireBlok also argues that Hilti is not entitled to claim
 a License defense because failure to mark Hilti’s Inserts
 rendered the Inserts unlicensed. FireBlok first contends
 that the marking provision is a condition subsequent and
 failure to comply destroyed the parties’ rights under the Li-
 cense. Second, FireBlok contends that the marking provi-
 sion is an essential term of the License and that non-
 fulfillment constituted a material, anticipatory breach
 which destroyed the breaching party’s rights through repu-
 diation. In response, Hilti argues that the district court
 correctly determined that the License grant was not condi-
 tioned on the marking provision, see Order at *5, and that
 RectorSeal did not refuse to mark the Inserts. Hilti also
 asserts that FireBlok waived its marking arguments by
 failing to timely raise the issue before the court.
Case: 20-2095     Document: 58     Page: 6    Filed: 05/10/2021




 6                     FIREBLOK IP HOLDINGS, LLC   v. HILTI, INC.



     We agree with Hilti that RectorSeal’s and Hilti’s fail-
 ure to mark the Inserts did not render the Inserts unli-
 censed products, and thus that Hilti was not precluded
 from claiming a License defense. “Where the terms of a
 written contract are clear and unambiguous the court will
 look to the contract alone to find the intention of the par-
 ties.” Health Serv. Ctr. v. Boddy, 359 S.E.2d 659, 661 (Ga.
 1987). The terms of the License provisions at issue here
 are clear and unambiguous. We find no language of intent
 to make compliance with the marking provision a condition
 subsequent to the License grant. The License instead ex-
 plicitly specifies the consideration provided by RectorSeal
 to Intumescent that was bargained in exchange for License
 grant. See J.A. 105 ¶¶ 4.1, 4.2, 4.3. That consideration
 principally consisted of payment, and that payment was
 rendered. Any non-occurrence of marking did not impact
 FireBlok’s duty to license the ’167 patent or RectorSeal’s
 duty to pay, both of which have already been performed.
 Georgia law does not favor conditions remediable by forfei-
 ture, see O.C.G.A. § 23-1-23, and there are no “express
 words of . . . forfeiture” in this marking provision. See Ful-
 ton County v. Collum Properties, 388 S.E.2d 916, 919 (Ga.
 Ct. App. 1989). We also construe the words employed in
 the License at ¶ 4.6 as words of covenant, not words of con-
 dition.
     Regardless whether FireBlok’s arguments that any
 failure to mark was a “material breach” or “anticipatory
 breach” were waived or not, these arguments are also not
 persuasive. Under Georgia law, an anticipatory breach of
 contract is an unqualified repudiation, which may be
 demonstrated by an absolute refusal to perform as obli-
 gated. See, e.g., J. M. Clayton Co. v. Martin, 339 S.E.2d
 280, 282 (Ga. Ct. App. 1985). “A breach which is incidental
 and subordinate to the main purpose of the contract, and
 which may be compensated in damages, does not warrant
 a rescission or termination nor does a mere breach of con-
 tract not so substantial and fundamental as to defeat the
Case: 20-2095    Document: 58        Page: 7   Filed: 05/10/2021




 FIREBLOK IP HOLDINGS, LLC   v. HILTI, INC.                  7



 object of the parties in making the agreement.” Mayor &
 City of Douglasville v. Hildebrand, 333 S.E.2d 674, 676
 (Ga. Ct. App. 1985) (internal citations omitted).
     We therefore conclude that failure to mark the Inserts
 was not a material or anticipatory breach of this License.
 The object of the License was to settle litigation through a
 License grant in exchange for consideration. This object
 was not defeated by any deficient patent marking. Such
 deficient marking cannot be considered an anticipatory re-
 pudiation because neither RectorSeal nor Hilti absolutely
 refused to mark the Inserts. Hilti complied with the mark-
 ing provision in 2017 once contacted by FireBlok concern-
 ing any failure to mark and after consultation with
 RectorSeal. See Order at *5. Accordingly, we hold that the
 district court correctly granted summary judgment in favor
 of Hilti.
                  II. HILTI’S CROSS-APPEAL
                    A. Section 285 Motion
     The district court denied Hilti’s Section 285 Motion.
 Section 285 of the Patent Act provides for award of attor-
 ney fees in “exceptional cases.” The Supreme Court has
 explained that awards are for “the rare case in which a
 party’s unreasonable conduct—while not necessarily inde-
 pendently sanctionable—is nonetheless so ‘exceptional’ as
 to justify an award of fees.” Octane Fitness, LLC v. ICON
 Health & Fitness, Inc., 134 S. Ct. 1749, 1757 (2014). We
 review factual findings underlying an exceptional case de-
 termination for clear error, and we review a court’s deter-
 mination of whether a case is exceptional for an abuse of
 discretion. See Gaymar Indus. v. Cincinnati Sub-Zero
 Prods., 790 F.3d 1369, 1372 (Fed. Cir. 2015).
     Hilti argues in its cross-appeal that this case is excep-
 tional because FireBlok’s arguments were weak and frivo-
 lous. Hilti contends that FireBlok filed suit while in
 possession of sufficient evidence to know that its
Case: 20-2095     Document: 58     Page: 8    Filed: 05/10/2021




 8                     FIREBLOK IP HOLDINGS, LLC   v. HILTI, INC.



 infringement claims were meritless. FireBlok responds
 that Hilti presents the same arguments in support of both
 its motion for summary judgment and its Section 285 Mo-
 tion.
      We agree with FireBlok. “District courts may deter-
 mine whether a case is ‘exceptional’ in the case-by-case ex-
 ercise of their discretion, considering the totality of the
 circumstances.” Octane Fitness, 134 S. Ct. at 1756. The
 strength of a party’s litigation position is what is relevant
 to an exceptional case determination, not the correctness
 or success of that position. See SFA Sys., LLC v. Newegg
 Inc., 793 F.3d 1344, 1348 (Fed. Cir. 2015) (citing Octane
 Fitness, 134 S. Ct. at 1756). A case is not exceptional solely
 because one party did not prevail. The court properly used
 the totality of the circumstances standard in evaluating
 whether this case was exceptional. See Memorandum Or-
 der at *3–4. The court determined that when the suit was
 filed, FireBlok held a mistaken belief that RectorSeal was
 not Hilti’s sole Insert manufacturer, but that, before filing
 suit, FireBlok did not have all the necessary information or
 evidence to confirm the accuracy of Hilti’s assertions. See
 id. at *4. The court found that FireBlok’s litigation position
 did not rise to the level of exceptionality because FireBlok
 had an infringement theory that it could plausibly support
 with objectively reasonable factual and legal bases. See id.
 The court did not abuse its discretion in concluding that
 “this case does not represent one of those rare cases that
 stands out from others due to its unreasonableness.” See
 id.
                      B. Rule 11 Motion
     The district court denied Hilti’s Rule 11 Motion. “In
 reviewing a district court’s decision to deny Rule 11 sanc-
 tions, we apply the law of the regional circuit.” Raylon,
 LLC v. Complus Data Innovations, Inc., 700 F.3d 1361,
 1367 (Fed. Cir. 2012). “The Fifth Circuit reviews a denial
 of sanctions for an abuse of discretion.” Id. (citing
Case: 20-2095     Document: 58       Page: 9   Filed: 05/10/2021




 FIREBLOK IP HOLDINGS, LLC   v. HILTI, INC.                   9



 Whitehead v. Food Max of Miss., Inc., 332 F.3d 796, 802
 (5th Cir. 2003) (en banc)). The standard under which an
 attorney is measured is an objective standard of reasona-
 bleness under the circumstances. See Whitehead, 332 F.3d
 at 803.
      Hilti asserts that the district court improperly denied
 its Rule 11 Motion. Hilti argues that FireBlok’s case was
 weak and frivolous and that FireBlok lacked a good faith
 basis for the allegations in its complaint. In response, Fire-
 Blok argues that the court acted within its discretion in
 denying Hilti’s motion. FireBlok asserts that Hilti’s Rule
 11 Motion failed procedurally and substantively by failing
 to identify specific conduct that allegedly violates Rule 11.
 See Fed. R. Civ. P. 11(c)(2). The court properly evaluated
 FireBlok’s conduct under an objective standard in deter-
 mining that FireBlok had an objectively reasonable basis
 to pursue its claims based on the facts available to FireBlok
 before filing suit. See Memorandum Order at *3, *5. We
 discern no abuse of discretion in the court’s analysis.
                         CONCLUSION
    We have considered FireBlok and Hilti’s remaining ar-
 guments but find them unpersuasive. For the reasons
 above, we affirm the district court’s decision in all respects.
                         AFFIRMED
                             COSTS
 No costs.